DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, directed to Figs. 1B, 7A-7C in the reply filed on 30 September 2022 is acknowledged. Applicant indicated that claims 1-19 and 26-31 read on the elected species.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 26 April 2021 are grayscale (Figs. 2A-2C, 3B, 4C-4E, 6A-6C, 7A-7C, 12A-12C,  14-18) and include grayscale photographs (Figs. 7E-7G, 8A, 8C, 13). The currently provided Figs. 2A-2C, 3B, 4C-4E, 6A-6C, 7A-7C, 12A-12C,  14-18 and 7E-7G, 8A, 8C, 13 do not constitute black and white line drawings as required by CFR 1.84 and the provided figures do not provide a clear indication of where one element begins and another ends as well as light coloring that is unclear whether a void space is indicated or an element is present. See MPEP 608.02 (VII) (B). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1726" and "1729" have both been used to designate a connector plate in para. 0227.  Fig. 17 appears to show both of these as pins. Paragraphs 226 and 228 have the guide assembly as 1726. Paragraphs 226 and 228 have the connector plate as 1729. So, it appears that it is intended that 1729 is the connector plate. Thus, Examiner suggests amending each reference to the connector plate in paragraph 228 to element number 1729.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1625” has been used to designate both linkage and pulley component in each of paragraphs 224 and 225. Examiner suggests amending to clarify.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
110B in fig. 2C
104d in fig. 4G
221A and 221B in fig. 5
321A and 321B in figs. 6A-6C
1200 in fig. 12A 
1321A and 1321B in fig. 13
1628 in fig. 16
1725 in fig. 17
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1210 (paragraph 0128-0129, 0131, fig. 12A) and 116B (paragraph 0059, fig. 2A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 	

Specification
The disclosure is objected to because of the following informalities: In para. 0025, “FIGS. 6A-C” should be “FIGS. 6A-6C”.
Appropriate correction is required.
The use of the terms Bluetooth® (paras. 0097, 0126) and ZigBee® (para. 0126), which is a trade name or a mark used in commerce, has been noted in this application. The terms Bluetooth® and ZigBee®, which appear in the specification without a proper symbol indicating use in commerce, should include a proper symbol indicating use in commerce such as ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 16 is objected to because of the following informalities:  “housing of attached” in line 3 is grammatically incorrect. A suggested correction is that claim 16 line 3 should read “a second screw coupled to the second rigid arm within the housing [[of]]or attached to the apparatus body”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “actuatable component” in claim 1 line 4, claim 13 line 4, and claim 28 line 4, “adjustment-drive mechanism” in claim 1 lines 3, 5-6 and 12-13, claim 2 lines 2 and 4, claim 6 line 1, claim 7 line 1 and 3, claim 11 lines 2 and 8-9, claim 13 lines 3, 5, and 15-16, claim 14 lines 2 and 4, claim 26 line 1, claim 27 line 1, claim 28 lines 3-4, 9-10, 15, and 17-18, claim 29 line 1, and claim 31 line 2, “attachment article” in claim 10 lines 2-3,  and “anchorage device” in claim 1 lines 10 and 14, claim 8 lines 3, claim 9 lines 2 and 5, claim 11 line 12, claim 13 lines 13 and 17, claim 18 line 3, claim 19 lines 2 and 5, claim 28 lines 9 and 13,  and claim 30 lines 2-3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the head portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as “the head portion” is not recited in claim 28. Examiner is interpreting this as, and suggests amending as, “a pad attachable to [[the]] a head portion to provide”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-14, 16 ,18-19, 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Milanovich (U.S. Patent No. 5,439,377 A) in view of Walde (WO 0226155 A2).
 
    PNG
    media_image1.png
    458
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    549
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    466
    575
    media_image3.png
    Greyscale

In regards to claim 1, Milanovich discloses an apparatus (figs. 9, 10A-10B) capable of use for distalization or mesialization of molars in an upper dental arch of a mouth (col. 1 lines 5-7, col. 5 lines 15-32, col. 6 lines 34-36), comprising: an apparatus body (body in annotated fig. 9, fig. 9) having an adjustment-drive mechanism (17’, 19’, 41’, 43’, 44’, 60, 62, 64, 66, 68, 70), the adjustment-drive mechanism including an actuatable component (70), wherein the actuatable component is adjustable when the apparatus body is placed within the mouth to actuate the adjustment-drive mechanism (col. 6 lines 30-34); a first arm (13’) coupled to the adjustment-drive mechanism of the apparatus body (Fig. 9) and capable of attaching to a molar tooth in the upper dental arch (fig. 9); a second arm (12’) coupled to the apparatus body (fig. 9) and capable of attaching to a non-molar tooth of the upper dental arch (fig. 9); wherein the first arm is capable of being configured to transfer a force onto the molar tooth when the adjustment-drive mechanism is actuated to cause movement of the molar tooth in the upper dental arch in a direction determined by actuation of the adjustment-drive mechanism (col. 6 lines 26-36, figs. 9, 10A-10B). 
Milanovich does not disclose an anchorage device coupled to the apparatus body and attachable to a bone in the mouth, and wherein the anchorage device is operable to positionally stabilize the apparatus body and the second arm to reduce force potentially applied to the non-molar tooth to prevent movement of the non-molar tooth in the upper dental arch.  
Walde teaches a similar apparatus (figs. 7-9) comprising an anchorage device (215) coupled to an apparatus body (50, 52) and capable of attaching to a bone in the mouth (see fig. 8), wherein the first arm (32) is configured to transfer a force onto the molar tooth (125, fig. 7) when the adjustment-drive mechanism (54, 74) is actuated to cause movement of the molar tooth in the upper dental arch (fig. 7) in a direction determined by actuation of the adjustment-drive mechanism (p. 7 lines 5-8; p. 10 lines 13-17), and wherein the anchorage device is capable of operating to positionally stabilize the apparatus body and the second arm capable of reducing force potentially applied to the non-molar tooth capable of preventing movement of the non-molar tooth in the upper dental arch (p. 2 lines 16-22, figs. 7-9).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expanders. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Milanovich by adding the anchorage device as taught by Walde in order to allow for superior anchorage of the appliance, predictable results with a minimum of side effects, easy accessibility to the adjustment device and overall reduction in patient chair time (Walde page 2 line 17-23).
In regards to claim 2, the combination of Milanovich and Walde discloses the invention of claim 1; wherein the direction of the movement of the molar tooth is in a posterior direction into the mouth when the adjustment-drive mechanism is actuated for distalization (Milanovich figs. 9, 10A-10B), and wherein the direction of the movement of the molar tooth is in an anterior direction out of the mouth when the adjustment-drive mechanism is actuated for mesialization (Milanovich fig. 9; col. 6 lines 30-36, col. 7 lines 8-10).
In regards to claim 4, the combination of Milanovich and Walde discloses the invention of claim 1; wherein the adjustment-drive mechanism includes a screw (66) coupled to the first arm attached to the apparatus body (body in annotated fig. 9, Milanovich Fig. 9), wherein the screw provides the actuatable component (70) that is capable of operating to adjust a change in length of the first arm outward or inward with respect to the apparatus body and thereby generate the force to cause the movement of the molar tooth in the upper dental arch (Milanovich figs. 9, 10A-10B, col. 6 lines 30-36). 
In regards to claim 6, the combination of Milanovich and Walde discloses the invention of claim 1; wherein the adjustment-drive mechanism is directly coupled to the first arm and is capable of being configured to apply a force by adjusting a length of the first arm that thereby causes the movement of the molar tooth in the upper dental arch (Milanovich col. 6 lines 26-36; figs. 9, 10A-10B).  
In regards to claim 7, the combination of Milanovich and Walde discloses the invention of claim 1; wherein the adjustment-drive mechanism further includes a rods assembly (17’, 19’, 60, 62), and wherein the apparatus body includes two body portions (15’, 20’) that can be spaced apart and brought together by the adjustment-drive mechanism (17’, 19’, 41’, 43’, 44’, 60, 62, 64, 66, 68, 70), where the rods assembly includes one or more rods (17’ and 19’) disposed within one or more channels (channels in annotated fig. 10B) of the two body portions (15’, 20’), respectively, that span across a separation gap (gap in annotated fig. 9) between the two body portions (15’, 20’), such that the rods assembly is capable of operating to guide an expansion movement of the two body portions apart from each other across the separation gap (Milanovich figs. 9, 10B).  
In regards to claim 8, the combination of Milanovich and Walde discloses the invention of claim 1. Milanovich does not disclose an apparatus comprising one or more eyelets coupled to the apparatus body and including an opening to allow the anchorage device to traverse through to attach to the bone in the mouth.  
Walde further teaches the apparatus (figs. 7-9) comprising an eyelet (eyelet in annotated fig. 7) coupled to the apparatus body (50, 52) and including an opening to allow the anchorage device (215) to traverse through to attach to the bone in the mouth (Walde p. 2 lines 16-22, figs. 7-9).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expanders. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Milanovich by adding the eyelet and anchorage device as taught by Walde in order to allow for superior anchorage of the appliance, predictable results with a minimum of side effects, easy accessibility to the adjustment device and overall reduction in patient chair time (Walde page 2 lines 17-23).
In regards to claim 9, the combination of Milanovich and Walde discloses the invention of claim 1. Milanovich does not disclose an apparatus comprising one or more anchoring arms coupled to the apparatus body and to the anchorage device, the one or more anchoring arms spanning outward from the apparatus body and coupled to one or more eyelets, respectively, positioned at an outer end of each of the one or more anchoring arms, wherein the one or more eyelets include an opening to allow the anchorage device to traverse through to attach to the bone in the mouth.  
Walde further teaches the apparatus (figs. 7-9) comprising one or more anchoring arms (224) coupled to the apparatus body (50, 52) and to the anchorage device (215), the one or more anchoring arms (224) spanning outward from the apparatus body (50, 52) and coupled to an eyelet (eyelet in annotated fig. 7), respectively, positioned at an outer end of each of the one or more anchoring arms (224), wherein the eyelet includes an opening to allow the anchorage device (215) to traverse through to attach to the bone in the mouth (Walde figs. 7-9).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expanders. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Milanovich by adding the anchoring arms and anchorage device as taught by Walde in order to allow for the body of the apparatus to be spaced apart from the eyelet, allowing the body to be anchored in a different part of the mouth than the area it is actively expanding. 
In regards to claim 10, the combination of Milanovich and Walde discloses the invention of claim 1; comprising a first attachment article (34’) capable of attaching to the molar tooth and coupled to the first arm (13’), and a second attachment article (33’) capable of attaching to the non-molar tooth and coupled to the second arm (12’) (Milanovich figs. 9, 10A-10B).  
In regards to claim 11, the combination of Milanovich and Walde discloses the invention of claim 1. As a result of the combination, the combination of Milanovich and Walde discloses a third arm (Milanovich 11’) coupled to the adjustment-drive mechanism of the apparatus body (Milanovich body in annotated fig. 9, fig. 9) and capable of attaching to a second molar tooth in the upper dental arch (Milanovich fig. 9); and a fourth arm (Milanovich 10’) coupled to the apparatus body (Milanovich fig. 9) and capable of attaching to a second non-molar tooth teeth of the upper dental arch (Milanovich fig. 9), wherein the apparatus body (Milanovich body in annotated fig. 9) is capable of being positioned proximate a roof of the mouth (Milanovich fig. 9), wherein the third arm (Milanovich 11’) is capable of transferring a force onto the second molar tooth when the adjustment-drive mechanism is actuated (Milanovich col. 5 lines 15-33, col. 6 lines 26-36) capable of causing movement of the second molar tooth in the upper dental arch in the direction determined by actuation of the adjustment-drive mechanism (Milanovich col. 5 lines 15-33 col. 6 lines 26-36, fig. 9) wherein the fourth arm is configured with the apparatus body (Milanovich fig. 9; Walde 50, 52, figs. 7-9) capable of being stabilized by the anchorage device (Milanovich fig. 9; Walde 215, figs. 7-9) capable of reducing potential force applied to the fourth non-molar tooth (Milanovich fig. 9; Walde figs. 7-9) capable of preventing movement of the fourth non-molar tooth in the upper dental arch (Milanovich fig. 9; Walde figs. 7-9, p. 2 lines 16-22).
In regards to claim 12, the combination of Milanovich and Walde discloses the invention of claim 11; wherein the direction of the movement of the second molar tooth is in a posterior direction into the mouth when the adjustment-drive mechanism is actuated for distalization (Milanovich col. 6 lines 26-36, col. 7 lines 8-10), and wherein the direction of the movement of the second molar tooth is in an anterior direction out of the mouth (Milanovich col. 6 lines 30-36, col. 7 lines 8-10) when the adjustment-drive mechanism is actuated for mesialization (Milanovich figs. 9, 10A-10B).  
In regards to claim 26, the combination of Milanovich and Walde discloses the invention of claim 1; wherein the adjustment-drive mechanism is capable of being configured to cause a lateral movement of the molar tooth in the upper dental arch (Milanovich figs. 9, 10A-10B, col. 6 lines 18-22).  

In regards to claim 13, Milanovich discloses an apparatus (figs. 9, 10A-10B) for distalization or mesialization of molars in an upper dental arch of a mouth (col. 1 lines 5-7, col. 5 lines 15-32, col. 6 lines 34-36), comprising: an apparatus body (body in annotated fig. 9) having an adjustment-drive mechanism (17’, 19’, 41’, 43’, 44’, 60, 62, 64, 66, 68, 70), the adjustment-drive mechanism including an actuatable component (68, 70); a set of posterior arms coupled to the adjustment-drive mechanism of the apparatus body and capable of attaching to molar teeth in the upper dental arch (fig. 9), the set of posterior arms comprising (i) a first rigid arm (13’) that spans from the apparatus body to a first molar tooth and (ii) a second rigid arm (11’) that spans from the apparatus body to a second molar tooth (fig. 9); a set of anterior arms (12’, 10’) coupled to the apparatus body and capable of attaching to non-molar teeth in the upper dental arch (fig. 9), the set of anterior arms comprising (i) a third rigid arm (12’) that spans from the apparatus body to a first non-molar tooth and (ii) a fourth rigid arm (10’) that spans from the apparatus body to a second non-molar tooth (fig. 9); and wherein the set of posterior arms are capable of being configured to transfer a force onto the molar teeth when the adjustment-drive mechanism is actuated to cause movement of the molar teeth in the upper dental arch in a direction determined by actuation of the adjustment-drive mechanism (col. 6 lines 26-36, figs. 9, 10A-10B).
Milanovich does not disclose an apparatus comprising an anchorage device coupled to the apparatus body and attachable to a bone in the mouth, and wherein the anchorage device is operable to positionally stabilize the apparatus body and the set of anterior arms to reduce force potentially applied to the non-molar teeth to prevent movement of the non-molar teeth in the upper dental arch.  
Walde teaches a similar apparatus (figs. 7-9) comprising an anchorage device (215) coupled to the apparatus body (50, 52) and capable of attaching to a bone in the mouth (see fig. 8), wherein the set of posterior arms (32) are configured to transfer a force onto the molar teeth (125, fig. 7) when the adjustment-drive mechanism (54, 74) is actuated to cause movement of the molar teeth in the upper dental arch (fig. 7) in a direction determined by actuation of the adjustment-drive mechanism (p. 7 lines 5-8; p. 10 lines 13-17).
As a result of the combination, the combination of Milanovich and Walde discloses an apparatus wherein the anchorage device (Walde 215) is capable of operating to positionally stabilize the apparatus body (Walde 50, 52) and the set of anterior arms (Milanovich 12’, 10’) to reduce force potentially applied to the non-molar teeth to prevent movement of the non-molar teeth in the upper dental arch (Walde p. 2 lines 16-22).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expanders. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Milanovich by adding the anchorage device as taught by Walde in order to allow for superior anchorage of the appliance, predictable results with a minimum of side effects, easy accessibility to the adjustment device and overall reduction in patient chair time (Walde page 2 lines 16-22, figs. 7-9).
In regards to claim 14, the combination of Milanovich and Walde discloses the invention of claim 13; wherein the direction of the movement of the molar teeth is in a posterior direction into the mouth when the adjustment-drive mechanism is actuated for distalization (Milanovich figs. 9, 10A-10B), and wherein the direction of the movement of the molar teeth is in an anterior direction out of the mouth when the adjustment-drive mechanism is actuated for mesialization (Milanovich figs. 9, 10A; col. 6 lines 30-36, col. 7 lines 8-10).  
In regards to claim 16, the combination of Milanovich and Walde discloses the invention of claim 13; wherein the adjustment-drive mechanism includes a first screw (66) coupled to the first rigid arm (13’) attached to the apparatus body (body in annotated fig. 9, Milanovich fig. 9) and a second screw (64) coupled to the second rigid arm (11’) attached to the apparatus body (body in annotated fig. 9, Milanovich fig. 9), wherein the first and second screws provide the actuatable component (68, 70) that is capable of operating to adjust a change in length of the first rigid arm and the second rigid arm, respectively, outward or inward with respect to the apparatus body and thereby generate the force to cause the movement of the molar teeth in the upper dental arch (Milanovich figs. 9, 10A; col. 6 lines 30-36, col. 7 lines 8-10).
In regards to claim 18, the combination of Milanovich and Walde discloses the invention of claim 13. Milanovich does not disclose an apparatus comprising one or more eyelets coupled to the apparatus body and including an opening to allow the anchorage device to traverse through to attach to the bone in the mouth.  
Walde further teaches the apparatus (figs. 7-9) comprising an eyelet (eyelet in annotated fig. 7) coupled to the apparatus body (50, 52) and including an opening to allow the anchorage device (215) to traverse through to attach to the bone in the mouth (p. 2 lines 16-22).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expanders. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus of Milanovich by adding the eyelet and anchorage device as taught by Walde in order to allow for superior anchorage of the appliance, predictable results with a minimum of side effects, easy accessibility to the adjustment device and overall reduction in patient chair time (Walde page 2 lines 17-23).
In regards to claim 19, the combination of Milanovich and Walde discloses the invention of claim 13. Milanovich does not disclose an apparatus comprising one or more anchoring arms coupled to the apparatus body and to the anchorage device, the one or more anchoring arms spanning outward from the apparatus body and coupled to one or more eyelets, respectively, positioned at an outer end of each of the one or more anchoring arms, wherein the one or more eyelets include an opening to allow the anchorage device to traverse through to attach to the bone in the mouth.  
Walde further teaches the apparatus (figs. 7-9) comprising one or more anchoring arms (224) coupled to the apparatus body (50, 52) and to the anchorage device (215), the one or more anchoring arms (224) spanning outward from the apparatus body (50, 52) and coupled to an eyelet (eyelet in annotated fig. 7), respectively, positioned at an outer end of each of the one or more anchoring arms, wherein the eyelet includes an opening to allow the anchorage device (215) to traverse through to attach to the bone in the mouth (Walde figs. 7-9).   
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expanders. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Milanovich by adding the anchoring arms and anchorage device as taught by Walde in order to allow for the body of the apparatus to be spaced apart from the eyelet, allowing the body to be anchored in a different part of the mouth than the area it is actively expanding. 
In regards to claim 27, the combination of Milanovich and Walde discloses the invention of claim 13; wherein the adjustment-drive mechanism is capable of being configured to cause a lateral movement of the molar tooth in the upper dental arch (Milanovich figs. 9, 10A-10B, col. 6 lines 18-22).  

In regards to claim 28, Milanovich discloses an apparatus (figs. 9, 10A-10B) for distalization or mesialization and lateral expansion of molars in an upper dental arch of a mouth (col. 1 lines 5-7, col. 5 lines 15-32, col. 6 lines 34-36), comprising: an apparatus body (body in annotated fig. 9) having an adjustment-drive mechanism (17’, 19’, 41’, 43’, 44’, 60, 62, 64, 66, 68, 70), the adjustment-drive mechanism including an actuatable component (68, 70); a first arm (13’) coupled to the adjustment-drive mechanism of the apparatus body (fig. 9) and capable of attaching to a molar tooth in the upper dental arch (fig. 9); a second arm (12’) coupled to the apparatus body (fig. 9) and capable of attaching to a non-molar tooth of the upper dental arch (fig. 9); wherein the first arm (13’) is capable of being configured to transfer a force onto the molar tooth when the adjustment-drive mechanism is actuated to cause movement of the molar tooth in the upper dental arch in a direction determined by actuation of the adjustment-drive mechanism (col. 6 lines 26-36, figs. 9, 10A-10B), wherein the direction of the movement of the molar tooth is in a posterior direction into the mouth when the adjustment-drive mechanism is actuated for distalization (figs. 9, 10A-10B), and wherein the direction of the movement of the molar tooth is in an anterior direction out of the mouth when the adjustment-drive mechanism is actuated for mesialization (Milanovich fig. 9; col. 6 lines 30-36, col. 7 lines 8-10), and wherein the adjustment-drive mechanism is capable of being configured to cause a lateral movement of the molar tooth in the upper dental arch (figs. 9, 10A-10B, col. 6 lines 18-22).  
Milanovich does not disclose an apparatus comprising an anchorage device coupled to the apparatus body and attachable to a bone in the mouth, and wherein the anchorage device is operable to positionally stabilize the apparatus body and the second arm to reduce force potentially applied to the non-molar tooth to prevent movement of the non-molar tooth in the upper dental arch.
Walde teaches a similar apparatus (figs. 7-9) comprising an anchorage device (215) coupled to the apparatus body (50, 52) and capable of attaching to a bone in the mouth (see fig. 8).
As a result of the combination, the combination of Milanovich and Walde discloses an apparatus wherein the anchorage device (Walde 215) is capable of operating to positionally stabilize the apparatus body and the second arm (Milanovich 12’) to reduce force potentially applied to the non-molar tooth to prevent movement of the non-molar tooth in the upper dental arch (Walde p. 2 lines 16-22).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expanders. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Milanovich by adding the anchorage device as taught by Walde in order to allow for superior anchorage of the appliance, predictable results with a minimum of side effects, easy accessibility to the adjustment device and overall reduction in patient chair time (Walde page 2 line 17-23).
In regards to claim 29, the combination of Milanovich and Walde discloses the invention of claim 28; wherein the adjustment-drive mechanism is directly coupled to the first arm (13’) and is capable of being configured to apply a force by adjusting a length or a tension of the first arm that thereby causes the movement of the molar tooth in the upper dental arch (Milanovich col. 6 lines 26-36; figs. 9, 10A-10B). 
In regards to claim 30, the combination of Milanovich and Walde discloses the invention of claim 28. Milanovich does not disclose the apparatus comprising a pad attachable to a head portion to provide an interface surface for the anchorage device to rest on soft tissue of the mouth.  
Walde teaches a similar apparatus (figs. 7-9) comprising a pad (222) capable of attaching to a head portion (226) to provide an interface surface for the anchorage device (215) to rest on soft tissue of the mouth (see fig. 8).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expanders. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Milanovich by adding the pad as taught by Walde in order to allow for the anchoring arms to be held securely by the anchoring device.
In regards to claim 31, the combination of Milanovich and Walde discloses the invention of claim 28; wherein the actuatable component (68, 70) is adjustable when the apparatus body is placed within the mouth to actuate the adjustment-drive mechanism (Milanovich col. 6 lines 30-34). 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Milanovich (U.S. Patent No. 5,439,377 A) in view of Walde (WO 0226155 A2) as applied to claims 1 and 13 above, and further in view of Fortin (U.S. Patent No. 7,029,472 B1).
In regards to claim 3, the combination of Milanovich and Walde disclose the invention of claim 1. The combination of Milanovich and Walde fails to disclose the apparatus wherein the adjustment-drive mechanism includes a rack and pinion assembly having a rotatable shaft providing the actuatable component and having a pinion gear at a first end of the shaft that interfaces with a rack gear having a linear array of rack teeth, wherein, when the rotatable shaft is rotated in a first rotation direction, the adjustment-drive mechanism translates rotational motion of the rotatable shaft into linear motion to generate the force to cause the movement of the molar tooth in the upper dental arch.  
Fortin teaches a similar apparatus (figs. 9-12) wherein an adjustment-drive mechanism (35, 36, 311, 312) includes a rack and pinion assembly (35, 36, 311) having a rotatable shaft (“axle” in col. 3 line 66- col. 4 line 5, figs. 9-12) providing the actuatable component (312) and having a pinion gear (311) at a first end of the shaft that interfaces with a rack gear (36) having a linear array of rack teeth (Fig. 10), wherein, when the rotatable shaft is rotated in a first rotation direction, the adjustment-drive mechanism translates rotational motion of the rotatable shaft into linear motion to generate the force to cause the movement of the bones (col. 4 lines 9-17, figs. 9-12).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of bone expanders. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of the combination of Milanovich and Walde by replacing the jack screw portion of the adjustment-drive mechanism between the halves of the body with the adjustment-drive mechanism as taught by Fortin in order to allow for the adjustment-drive mechanism to be more easily engaged and turned by a tool.
In regards to claim 15, the combination of Milanovich and Walde disclose the invention of claim 13. The combination of Milanovich and Walde fails to disclose the apparatus wherein the adjustment-drive mechanism includes a rack and pinion assembly having a rotatable shaft providing the actuatable component and having a pinion gear at a first end of the shaft that interfaces with a rack gear having a linear array of rack teeth, wherein, when the rotatable shaft is rotated in a first rotation direction, the adjustment-drive mechanism translates rotational motion of the rotatable shaft into linear motion to generate the force to cause the movement of the molar teeth in the upper dental arch.  
Fortin teaches a similar apparatus (figs. 9-12) wherein the adjustment-drive mechanism (35, 36, 311, 312) includes a rack and pinion assembly (35, 36, 311) having a rotatable shaft (“axle” in col. 3 line 66- col. 4 line 5, figs. 9-12) providing the actuatable component (312) and having a pinion gear (311) at a first end of the shaft that interfaces with a rack gear (36) having a linear array of rack teeth (Fig. 10), wherein, when the rotatable shaft is rotated in a first rotation direction, the adjustment-drive mechanism translates rotational motion of the rotatable shaft into linear motion to generate the force to cause the movement of the bones (col. 4 lines 9-17, figs. 9-12).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of bone expanders. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of the combination of Milanovich and Walde by replacing the jack screw portion of the adjustment-drive mechanism between the halves of the body with the adjustment-drive mechanism as taught by Fortin in order to allow for the adjustment-drive mechanism to be more easily engaged and turned by a tool.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Milanovich (U.S. Patent No. 5,439,377 A) in view of Walde (WO 0226155 A2) as applied to claims 1 and 13 above, and further in view of Mulone (U.S. Patent Publication 2010/0152734 A1).
In regards to claim 5, the combination of Milanovich and Walde disclose the invention of claim 1. The combination of Milanovich and Walde fails to disclose the apparatus wherein the adjustment-drive mechanism includes a cam assembly coupled to the first arm within a housing of the apparatus body, wherein the cam assembly includes an adjustment dial coupled to a cam shaft providing the actuatable component that is operable to adjust a change in length of the first arm outward or inward with respect to the apparatus body and thereby generate the force to cause the movement of the molar tooth in the upper dental arch.  
Mulone teaches a similar apparatus (figs. 8-9) wherein an adjustment-drive mechanism (820, 822, 824, 826, 830) includes a cam assembly (820, 822) coupled to the first arm (840) within a housing of the apparatus body (810, figs. 8 and 9), wherein the cam assembly includes an adjustment dial (820) coupled to a cam shaft (822) providing an actuatable component that is capable of operating to adjust a change in length of the first arm outward or inward with respect to the apparatus body and thereby generate the force to cause the movement of the bone (paras. 0034-0035).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of bone expanders. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of the combination of Milanovich and Walde by replacing the jack screw portion of the adjustment-drive mechanism between the halves of the body with the adjustment-drive mechanism as taught by Mulone in order to allow for the adjustment dial to be easily accessible by the operator as a result of the placement of the dial (para. 0034-0035).
In regards to claim 17, Milanovich in view of Walde teaches the invention substantially as claimed. Milanovich teaches an adjustment-drive mechanism coupled to the first rigid arm (13’) and the second rigid arm (11’), the combination of Milanovich and Walde discloses the invention of claim 13 as well as the adjustment-drive mechanism (Milanovich 17’, 19’, 41’, 43’, 44’, 60, 62, 64, 66, 68, 70) coupled to the first rigid arm (Milanovich 13’) and the second rigid arm (Milanovich 11’). The combination of Milanovich and Walde fails to disclose the apparatus wherein the adjustment-drive mechanism includes a cam assembly within a housing of the apparatus body, wherein the cam assembly includes an adjustment dial coupled to a cam shaft providing the actuatable component that is operable to adjust a change in length of the first rigid arm and the second rigid arm outward or inward with respect to the apparatus body and thereby generate the force to cause the movement of the molar teeth in the upper dental arch.  
However, Mulone teaches a similar apparatus (figs. 8-9) wherein the adjustment-drive mechanism (820, 822, 824, 826, 830) includes a cam assembly (820, 822) coupled to the arm (840) within a housing of the apparatus body (810, figs. 8 and 9), wherein the cam assembly includes an adjustment dial (820) coupled to a cam shaft (822) providing the actuatable component.
As a result of the combination, the combination of Milanovich, Walde and Mulone discloses a cam shaft (Mulone 822) providing the actuatable component that is capable of operating to adjust a change in length of the first rigid arm (Milanovich 13’) and the second rigid arm (Milanovich 11’) outward or inward with respect to the apparatus body (Milanovich body in annotated fig. 9, fig. 9) and thereby generate the force to cause the movement of the the molar teeth in the upper dental arch (Milanovich col. 6 lines 26-36)  (Mulone paras. 0034-0035).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of bone expanders.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of the combination of Milanovich and Walde by replacing the jack screw portion of the adjustment-drive mechanism between the halves of the body with the adjustment-drive mechanism as taught by Mulone in order to allow for the adjustment dial to be easily accessible by the operator as a result of the placement of the dial (para. 0034-0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.N.H./Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772